 

Exhibit 10.4

 

Change-in-Control Agreement for Gregg O. Lehman, Ph.D. dated as of January 23,
2012

 

CHANGE-IN-CONTROL AGREEMENT

This Change-in-control agreement (“Agreement”) is made and entered as of January
23, 2012 (the “Agreement Date”) between Angeion Corporation (the “Company”) and
Gregg O. Lehman (“you”).

 

RECITALS

 

WHEREAS, the Board has determined that appropriate steps should be taken to
minimize the risk that Company management will depart prior to a Change in
Control, thereby leaving the Company without adequate management personnel
during such a critical period, and

 

WHEREAS, the Board desires to reinforce and encourage the continued attention
and dedication of members of the Company’s management to their assigned duties
without distraction in circumstances arising from the possibility of a Change in
Control; and

 

WHEREAS, the Board believes it important, should the Company or its shareholders
receive a proposal for transfer of control, that you be able to continue your
management responsibilities without being influenced by the uncertainties of
your own personal situation.

 

AGREEMENT

 

NOW, THEREFORE, for good and valuable consideration, the sufficiency of which is
hereby acknowledged, you and the Company hereby agree as follows:

 

1.                  Definitions. The following terms will have the meaning set
forth below unless the context clearly requires otherwise. Terms defined
elsewhere in this Agreement will have the same meaning throughout this
Agreement.

 

(a)                 “Affiliate” means (i) any corporation at least a majority of
whose outstanding securities ordinarily having the right to vote at elections of
directors is owned directly or indirectly by the Company or (ii) any other form
of business entity in which the Company, by virtue of a direct or indirect
ownership interest, has the right to elect a majority of the members of such
entity’s governing body.

 

(b)                 “Agreement” means this agreement as amended, extended or
renewed from time to time in accordance with its terms.

 

(c)                “Base Salary” means your annual base salary from the Company
or an Affiliate at the rate in effect immediately prior to a Change in Control
or at the time Notice of Termination is given, whichever is greater. Base Salary
includes only regular cash salary and is determined before any reduction for
deferrals pursuant to any nonqualified deferred compensation plan or
arrangement, qualified cash or deferred arrangement or cafeteria plan.

 

(d)                 “Benefit Plan” means any

 

(i)                   employee benefit plan as defined in Section 3(3) of the
Employee Retirement Income Security Act of 1974, as amended;

 

(ii)                 cafeteria plan described in Code Section 125;

 

(iii)                plan, policy or practice providing for paid vacation, other
paid time off or short- or long-term profit sharing, bonus or incentive
payments; or

 

1

 

 

(iv)               stock option, stock purchase, restricted stock, phantom
stock, stock appreciation right or other equity-based compensation plan

 

that is sponsored, maintained or contributed to by the Company or an Affiliate
for the benefit of its employees (or their families and dependents) generally.

 

(e)                 “Board” means the board of directors of the Company duly
qualified and acting at the time in question. On and after the date of a Change
in Control, any duty of the Board in connection with this Agreement is
nondelegable and any attempt by the Board to delegate any such duty is
ineffective.

 

(f)                  “Cause” means:

 

(i)                   your gross misconduct;

 

(ii)                 your willful and continued failure to perform substantially
your duties with the Company and any Affiliate (other than a failure resulting
from your death or Disability as defined herein) after a written demand for
substantial performance is delivered to you by the Chair of the Board that
specifically identifies the manner in which you have not substantially performed
your duties and provides for a reasonable period of time within which you may
take corrective measures; or

 

(iii)                your conviction (including a plea of nolo contendere) of an
act or failure to act constituting a felony or gross misdemeanor under federal
or state law that is injurious to the Company or its reputation, or that impairs
your ability to perform substantially your duties for the Company.

 

An act or failure to act will be considered “gross” or “willful” for this
purpose only if done, or omitted to be done, by you in bad faith and without
reasonable belief that it was in, or not opposed to, the best interests of the
Company. Any act, or failure to act, based upon authority given pursuant to a
resolution duly adopted by the Company’s Board (or a committee of the Board) or
based upon the advice of counsel for the Company will be conclusively presumed
to be done, or omitted to be done, by you in good faith and in the best
interests of the Company. Notwithstanding the foregoing, you may not be
terminated for Cause unless and until there has been delivered to you a copy of
a resolution duly adopted by the affirmative vote of not less than a majority of
the entire membership of the Board at a meeting of the Board called and held for
the purpose (after reasonable notice to you and an opportunity for you, together
with your counsel, to be heard before the Board), finding by the Board that
Cause exists and specifying the particulars thereof in detail.

 

2

 

 

(g)                 “Change in Control” means any of the following:

 

(i)                   the sale, lease, exchange or other transfer, directly or
indirectly, of all or substantially all of the assets of the Company, in one
transaction or in a series of related transactions, to any Person;

 

(ii)                 any Person, other than a “bona fide underwriter,” is or
becomes the “beneficial owner” (as defined in Rule 13d-3 under the Exchange
Act), directly or indirectly, of 30 percent or more but less than 50 percent of
the combined voting power of the Company’s outstanding securities ordinarily
having the right to vote at elections of directors unless the transaction has
been approved in advance by the “continuity directors;”

 

(iii)                Person, other than a “bona fide underwriter,” is or becomes
the “beneficial owner” (as defined in Rule 13d-3 under the Exchange Act),
directly or indirectly, of 50 percent or more of the combined voting power of
the Company’s outstanding securities ordinarily having the right to vote at
elections of directors (regardless of any approval by the “continuity
directors”);

 

(iv)               a merger or consolidation to which the Company is a party if
the shareholders of the Company immediately prior to the effective date of such
merger or consolidation have, solely on account of ownership of securities of
the Company at such time, “beneficial ownership” (as defined in Rule 13d-3 under
the Exchange Act) immediately following the effective date of such merger or
consolidation of securities of the surviving company representing less than 50%
of the combined voting power of the surviving corporation’s then outstanding
securities ordinarily having the right to vote at elections of directors
(regardless of any approval by the continuity directors);

 

(v)                 or the “continuity directors” cease for any reason to
constitute at least a majority the Board.

 

For purposes of this Section 1(g), a “continuity director” means any individual
who is a member of the Board at the date hereof, while he or she is a member of
the Board, and any individual who subsequently becomes a member of the Board
whose election or nomination for election by the Company’s shareholders was
approved by a vote of at least a majority of the directors who are continuity
directors (either by a specific vote or by approval of the proxy statement of
the Company in which such individual is named as a nominee for director without
objection to such nomination). For purposes of this Section 1(g), a “bona fide
underwriter” means a Person engaged in business as an underwriter of securities
that acquires securities of the Company through such Person’s participation in
good faith in a firm commitment underwriting until the expiration of 40 days
after the date of such acquisition.

 

(h)                 “Code” means the Internal Revenue Code of 1986, as amended.
Any reference to a specific provision of the Code includes a reference to such
provision as it may be amended from time to time and to any successor provision,
and to regulations promulgated thereunder.

 

(i)                   “Company” means Angeion Corporation and any Successor.

 

(j)                  “Date of Termination” means:

 

(i)                   if your employment is to be terminated by you for Good
Reason, the date specified in the Notice of Termination, which in no event may
be a date more than 15 days after the date on which Notice of Termination is
given unless the Company agrees in writing to a later date;

 

3

 

 

(ii)                 if your employment is to be terminated by the Company for
Cause, the date specified in the Notice of Termination;

 

(iii)                if your employment is terminated by reason of your death,
the date of your death; or

 

(iv)               if your employment is to be terminated by the Company for any
reason other than Cause or your death, the date specified in the Notice of
Termination, which in no event may be a date earlier than 15 days after the date
on which a Notice of Termination is given, unless you expressly agree in writing
to an earlier date.

 

If, on or after a Change in Control, an Affiliate is sold, merged, transferred
or in any other manner or for any other reason ceases to be an Affiliate or all
or any portion of the business or assets of the Company or an Affiliate are
sold, transferred or otherwise disposed of and the acquirer is not the Company
or an Affiliate (a “Disposition”), and you remain or become employed by the
acquirer or an affiliate of the acquirer (as defined in this Agreement but
substituting “acquirer” for “Company”) in connection with the Disposition, you
will be deemed to have terminated employment on the effective date of the
Disposition for purposes of Section 3 unless the acquirer and its affiliates
jointly and severally expressly assume and agree, in a manner that is
enforceable by you, to perform the obligations of this Agreement to the same
extent that the Company would be required to perform if the Disposition had not
occurred.

 

The Company and you will take all steps necessary (including with regard to any
post-termination services by you) to ensure that any termination described in
this Section 1(j) shall constitute a “separation from service” within the
meaning in Treas. Reg. §1.409A-1(h) and, notwithstanding anything herein to the
contrary, the date on which such separation from service occurs shall be the
Date of Termination.

 

(k)                 “Disability” means mean any physical or mental condition
which would qualify you for a disability benefit under the long-term disability
plan of the Company.

 

(l)                   “Exchange Act” means the Securities Exchange Act of 1934,
as amended. Any reference to a specific provision of the Exchange Act or to any
rule or regulation thereunder includes a reference to such provision as it may
be amended from time to time and to any successor provision.

 

(m)               “Good Reason” means the occurrence of any of the following
events without your written consent:

 

(i)                   a material reduction in your annual base salary in effect
immediately prior to the Change in Control, other than as part of a reduction in
base salary for substantially all management personnel; or

 

(ii)                 a material reduction in your opportunity to earn an annual
cash bonus in an amount comparable to the bonus opportunity as in effect
immediately prior to the Change in Control, other than the failure to achieve
reasonable performance goals established in good faith by the Company, and
taking into account any accelerated payment as a result of the Change in
Control; or

 

(iii)                the Company requiring you to be based more than 50 miles
from where your office is located immediately prior to the Change in Control,
except for required travel on the Company's business, and then only to the
extent substantially consistent with your business travel obligations on behalf
of the Company during the 90-day period ending on the date of the Change in
Control (without regard to travel related to or in anticipation of the Change in
Control); or

 

4

 

 

(iv)               the failure by the Company to obtain, as specified in Section
5 hereof, an assumption of the obligations of the Company to perform this
Agreement by any successor to the Company, as the case may be.

 

You may terminate employment for Good Reason notwithstanding that you may also
thereby be deemed to have retired under any applicable retirement programs of
the Company. You may not terminate employment for Good Reason unless you have
provided written notice to the Company of the existence of the event
constituting Good Reason within 90 days of the initial existence of the event
and the Company has not remedied the condition within 30 days after such notice
is received. For purposes of this Section 1(m), any good faith determination of
Good Reason made by you shall be conclusive.

 

Your Disability following the occurrence of an event described above in this
Section 1(m) shall not affect your ability to terminate employment for Good
Reason and your death following delivery of a Notice of Termination for Good
Reason shall not affect your estate’s entitlement to payments and benefits
provided hereunder upon a termination of employment for Good Reason.
Notwithstanding the foregoing, none of the foregoing events shall be considered
"Good Reason" if it occurs in connection with your death or Disability.

 

(n)                 “Notice of Termination” means a written notice given on or
after the date of a Change in Control that indicates the specific termination
provision in this Agreement pursuant to which the notice is given.

 

(o)                 “Person” means any individual, corporation, partnership,
group, association or other “person,” as such term is used in Section 14(d) of
the Exchange Act, other than the Company, any Affiliate or any benefit plan(s)
sponsored by the Company or an Affiliate.

 

(p)                 “Successor” means any Person that succeeds to, or has the
practical ability to control (either immediately or solely with the passage of
time), the Company’s business directly, by merger, consolidation or other form
of business combination, or indirectly, by purchase of the Company’s outstanding
securities ordinarily having the right to vote at the election of directors or
all or substantially all of its assets or otherwise.

 

2.                 Term of Agreement. The term of this Agreement shall be the
period (“Term”) beginning on the Effective Date hereof and terminating on
December 31, 2014 unless extended as provided herein. The Term of this Agreement
shall automatically extend for an additional one year period unless between the
180th and 90th day before the end of the Term or any extended Term, the Company
gives you written notice of the termination of this Agreement. Notwithstanding
the foregoing, in the event of a Change in Control during the Term, the Term of
this Agreement shall automatically be extended until the later of: (i) the last
day of the existing Term, or (ii) the first anniversary of the effective date of
the Change in Control, or (iii) the date on which the Company’s obligations to
you arising under or in connection with this Agreement have been satisfied in
full.

 

5

 

 

3.                 Benefits upon a Termination of Employment After a Change in
Control. You will become entitled to the benefits described in this Section 3 if
and only if: (i) (A) the Company terminates your employment for any reason,
other than your death, Disability or Cause; or (B) you terminate your employment
with the Company for Good Reason; (ii) the Date of Termination occurs within the
period beginning on the date of a Change in Control and ending on the first
anniversary of the Change in Control; and (iii) with respect to the benefits
other than described in (a) and (b) below, you sign a release of claims in favor
of the Company, in substantially the form attached as Exhibit A, and you do not
revoke or rescind your release of claims within the time period specified
therein. The Company shall provide the form of release to you on or before the
5th day following your Date of Termination.

 

(a)                 Accrued Obligations. Within 10 days of your Date of
Termination, a sum equal to:

 

(i)                   Your annual Base Salary through the Date of Termination,
to the extent not theretofore paid;

 

(ii)                 Your business expenses that are reimbursable pursuant to
Company policies and not previously reimbursed;

 

(iii)                Your annual bonus for the previous fiscal year, if such
bonus has been determined but not paid as of the Date of Termination; and

 

(iv)               Any accrued vacation, sick leave or personal leave to the
extent not theretofore paid (the amounts payable under this subsection (a), the
“Accrued Obligations”).

 

(b)                 Vested Benefits. Except as provided in Section 4 below,
nothing in this Change-in-Control Agreement affects the vesting, exercisability
or other terms of any Benefit Plan as of the Date of Termination, and any grants
issued under such Benefit Plan.

 

(c)                 Severance. Within 60 days of your Date of Termination, the
Company will make a lump-sum cash payment to you in an amount equal to 1.5 times
your annual Base Salary.

 

(d)                 Bonus. The Company will pay you an annual incentive bonus of
the fiscal year in which your Date of Termination occurs but only in the event
and to the extent that the performance targets specified for the fiscal year are
actually achieved, and the Company will waive any other service related
condition precedent, such as continued employment. The annual incentive bonus
you are paid pursuant to this section will be pro-rated by multiplying by a
fraction, the numerator of which is the number of days you worked in the fiscal
year prior to your Date of Termination and the denominator of which is the
number of days in the fiscal year, less any amount of such incentive bonus
already paid to you in the fiscal year of termination. The pro-rated incentive
bonus will be paid to you at the same time and manner as the bonus is paid to
other senior management of the Company, but no later than 75 days after the end
of the Company’s fiscal year.

 

(e)                 Group Health Plans. You will be eligible to elect continued
group health and life coverage, including medical and dental coverage, as
otherwise required under applicable state continuation law and the Code
§4980B(f), as amended, and all applicable regulations (referred to collectively
as “COBRA”) from the Date of Termination. For up to the first 12 months of the
COBRA continuation period, the Company will continue to pay its share of the
healthcare and life insurance premiums for your family coverage and you will be
obligated to pay your share of the cost associated with the coverage as if you
were still actively employed by the Company (without regard to any reduction in
these benefit that constitutes Good Reason). If, during this 12-month period,
you become employed by a third party and eligible for any health care or life
insurance coverage provided by that third party or otherwise cease to be
eligible for continuation coverage, the Company will not, thereafter, be
obligated to continue to pay this amount. You will be responsible for the full
cost of any health care or life insurance coverage if your COBRA continuation
period exceeds 12 months. In addition, the Company’s payment pursuant to this
Section 3(e) shall not be subject to liquidation or exchange for another
benefit, and if the Company provides health and/or dental benefits under a
self-insured arrangement described in §105(h) of the Code, the Company’s premium
payments described in this Section 5(e) shall be includible in your income.

 

6

 

 

(f)                  Out Placement Assistance. The Company will pay up to
$15,000 for out placement counseling to you. Such payments will be made either
directly to the counselor or to you within thirty (30) days after presentation
of an invoice for services rendered or to be rendered but no later than 12
months from the date services were rendered. No payment shall be made for
services rendered more than two years after the Date of Termination and this
benefit shall not be subject to liquidation or exchange for another benefit.

 

4.                 Vesting of Equity Grants. Notwithstanding anything in the
written terms to the contrary, immediately prior to a Change in Control and
without any further action by the Company:

 

(a)                 all restrictions under the restricted stock grant dated as
of August 4, 2011 shall lapse and any unvested shares thereunder shall
immediately vest; and

 

(b)                 any annual performance equity award shall vest based upon
achievement of the defined performance goals pro-rated to the date of the Change
in Control.

 

The restricted stock grant dated as of August 4, 2011 and any current or future
annual performance equity award shall be deemed amended and modified as
necessary to incorporate the terms of this Section 4 therein.

 

5.                 Indemnification. Following a Change in Control, the Company
will indemnify and advance expenses to you to the full extent permitted by law
for damages, costs and expenses (including, without limitation, judgments,
fines, penalties, settlements and reasonable fees and expenses of your counsel)
incurred in connection with all matters, events and transactions relating to
your service to or status with the Company or any other corporation, employee
benefit plan or other entity with whom you served at the request of the Company.
The Company’s obligation to indemnify you will not, however, extend to or cover
any damages, penalties, fines, judgments, costs or expenses resulting from your
own intentional misconduct or resulting from any violation by you of any
criminal statute where you had reasonable cause to believe the conduct was
unlawful. The Company agrees to obtain or maintain directors and officers’
liability insurance, covering you following a Change in Control with
substantially the same limits and coverages that are in place immediately prior
to the Change in Control.

 

6.                 Successors. The Company will seek to have any Successor, by
agreement in form and substance satisfactory to you, assent to the fulfillment
by the Company of the Company’s obligations under this Agreement. Failure of the
Company to obtain such assent at least three business days prior to the time a
Person becomes a Successor (or where the Company does not have at least three
business days’ advance notice that a Person may become a Successor, within three
business days after having notice that such Person may become or has become a
Successor) will constitute Good Reason for termination by you of your
employment. The date on which any such succession becomes effective will be
deemed the Date of Termination, and Notice of Termination will be deemed to have
been given on that date. A Successor has no rights, authority or power with
respect to this Agreement prior to a Change in Control.

 

7.                 Binding Agreement. This Agreement inures to the benefit of,
and is enforceable by, you, your personal and legal representatives, executors,
administrators, successors, heirs, distributees, devisees and legatees. If you
die while any amount would be still payable to you under this Agreement if you
had continued to live, all such amounts, unless otherwise provided in this
Agreement, will be paid in accordance with the terms of this Agreement to your
devisee, legatee or other designee or, if there be no such designee, to your
estate.

 

7

 

 

8.                   No Mitigation. You will not be required to mitigate the
amount of any benefits the Company becomes obligated to provide to you in
connection with this Agreement by seeking other employment or otherwise. The
benefits to be provided to you in connection with this Agreement may not be
reduced, offset or subject to recovery by the Company by any benefits you may
receive from other employment or otherwise.

 

9.                   No Setoff. The Company has no right to setoff benefits owed
to you under this Agreement against amounts owed or claimed to be owed by you to
the Company under this Agreement or otherwise.

 

10.                Taxes and Withholding. All benefits to be provided to you in
connection with this Agreement will be subject to required withholding of
federal, state and local income, excise and employment-related taxes. You
authorize the Company to withhold, report and transmit to each tax authority all
income, employment and excise tax required to be withheld from any amounts
payable under this Agreement. You, and not the Company, will be solely
responsible for any and all taxes, including but not limited to, excise taxes
under Code §§ 280G and 409A, in excess of any required tax withholding under the
preceding sentence.

 

11.                Notices. For the purposes of this Agreement, notices and all
other communications provided for in, or required under, this Agreement must be
in writing and will be deemed to have been duly given when personally delivered,
by overnight courier (with receipt confirmed), by facsimile transmission (with
receipt confirmed by telephone or by automatic transmission report) or when
mailed by United States registered or certified mail, return receipt requested,
postage prepaid and addressed to each party’s respective address set forth below
(provided that all notices to the Company must be directed to the attention of
the Chair of the Board), or to such other address as either party may have
furnished to the other in writing in accordance with these provisions, except
that notice of change of address will be effective only upon receipt.

 

If to Angeion Corporation:

 

Angeion Corporation
Attention: Chair of the Board
350 Oak Grove Parkway
Saint Paul, Minnesota 55127

 

If to you:
Gregg O. Lehman, Ph.D.
[Address]

 

12.                Disputes/Arbitration. Any disputes arising under or in
connection with this Agreement (including without limitation the making of this
Agreement) will be settled by final and binding arbitration to be held in
Minneapolis, Minnesota in accordance with the rules and procedures of the
American Arbitration Association. If any dispute is settled by arbitration, the
parties will within 10 business days select a mutually agreeable single
arbitrator to resolve the dispute or if they fail or are unable to do so, each
side will within the following 10 business days select a single arbitrator and
the two so selected will select a third arbitrator within the following 10
business days. The arbitration award or other resolution may be entered as a
judgment at the request of the prevailing party by any court of competent
jurisdiction in Minnesota or elsewhere. The arbitrator may construe or
interpret, but may not ignore or vary the terms of this Agreement, and shall be
bound by controlling law. Each party will bear its own costs and attorneys’ fees
in connection with the arbitration; provided, however, that the Company will pay
75%, and you will pay 25%, of the costs and expenses of the arbitrator(s) and
any administrative or other fees associated with such arbitration.

 

8

 

 

13.              Related Agreements. To the extent that any provision of any
other Benefit Plan or agreement between the Company and you limits, qualifies or
is inconsistent with any provision of this Agreement, then for purposes of this
Agreement, while such other Benefit Plan or agreement remains in force, the
provision of this Agreement will control and such provision of such other
Benefit Plan or agreement will be deemed to have been superseded, and to be of
no force or effect, as if such other agreement had been formally amended to the
extent necessary to accomplish such purpose. Nothing in this Agreement prevents
or limits your continuing or future participation in any Benefit Plan provided
by the Company and for which you may qualify, and nothing in this Agreement
limits or otherwise affects the rights you may have under any Benefit Plans or
other agreements with the Company. Amounts which are vested benefits or which
you are otherwise entitled to receive under any Benefit Plan or other agreement
with the Company at or subsequent to the Date of Termination will be payable in
accordance with such Benefit Plan or other agreement.

 

14.              Effect of Code §409A. Notwithstanding anything to the contrary
in this Agreement, to the maximum extent permitted by applicable law, the
severance payments payable to you are intended and shall be interpreted to be
exempt from the requirements of Code §409A in reliance upon Treas. Reg.
§1.409A-1(b)(9)(iii) (relating to separation pay plans) or Treas. Reg.
§1.409A-1(b)(4) (relating to short-term deferrals). However, to the extent any
such payments are treated as “non-qualified deferred compensation” subject to
Code §409A and any payment otherwise specified in this Agreement or elsewhere
would in the reasonable good faith determination of the Company subject such
amount or benefit to additional tax pursuant to Code §409A(a)(1)(B), and if
payment or provision thereof at a later date would avoid any such additional
tax, then you agree that the payment or provision thereof will be postponed to
the earliest date on which the amount or benefit can be paid or provided in the
reasonable good faith determination of the Company without incurring any such
additional tax, but in no event later than six months and one day following the
Date of Termination. In the event of any such delay of any payment or benefit,
the Company agrees that the payment or benefit will be accumulated and paid in a
single lump sum on such earliest date, together with interest for the period of
delay, compounded annually, equal to 120% of the federal short term rate under
Code §1274(d) in effect on the date the payment should otherwise have been
provided.

 

15.              No Employment or Service Contract. Nothing in this Agreement is
intended to provide you with any right to continue in the employ of the Company
for any period of specific duration or interfere with or otherwise restrict in
any way your rights or the rights of the Company, which rights are hereby
expressly reserved by each, to terminate your employment at any time for any
reason or no reason whatsoever, with or without cause.

 

16.              Change of Affiliate Status. This Agreement will become null and
void if, prior to a Change in Control: (i) an Affiliate is sold, merged,
transferred or in any other manner or for any other reason ceases to be an
Affiliate or all or any portion of the business or assets of an Affiliate are
sold, transferred or otherwise disposed of and no Change in Control occurs in
connection therewith; (ii) your primary employment duties are with the Affiliate
at the time of the occurrence of such event; and (iii) you do not, in
conjunction therewith, transfer employment directly.

 

17.              General Provisions.

(a)                 This Agreement may not be amended or modified except by a
written agreement signed by you and a duly authorized officer of the Company.

 

9

 

 

(b)                 In the event that any provision or portion of this agreement
is determined to be invalid or unenforceable for any reason, the remaining
provisions of this Agreement will remain in full force and effect to the fullest
extent permitted by law.

 

(c)                 This Agreement will bind and benefit the parties hereto and
their respective successors and assigns, but none of your rights or obligations
hereunder may be assigned by either party hereto without the written consent of
the other, except by operation of law upon your death.

 

(d)                 This Agreement has been made in and will be governed and
construed in accordance with the laws of the State of Minnesota without giving
effect to the principles of conflict of laws of any jurisdiction.

 

(e)                 No failure on the part of either party to exercise, and no
delay in exercising, any right or remedy under this Agreement will operate as a
waiver; nor will any single or partial exercise of any right or remedy preclude
any other or further exercise of any right or remedy.

 

(f)                  This Agreement contains our entire understanding and
agreement with respect to these matters and supersedes and replaces all other
previous agreements, discussions, or understandings, whether written or oral,
between or on the same subjects.

 

(g)                 In the event any provision of this Agreement is held
unenforceable, that provision will be severed and will not affect the validity
or enforceability of the remaining provisions. In the event any provision is
held to be overbroad, that provision will be deemed amended to narrow its
application to the extent necessary to render the provision enforceable
according to applicable law.

 

(h)                 All terms of this Agreement intended to be observed and
performed after the termination of this Agreement will survive such termination
and will continue in full force and effect thereafter.

 

(i)                   The headings contained in this Agreement are for
convenience only and in no way restrict or otherwise affect the construction of
the provisions hereof. Unless otherwise specified herein, references in this
Agreement to Sections or Exhibits are to the sections or exhibits to this
Agreement. This Agreement may be executed in multiple counterparts, each of
which is an original and all of which together will constitute one and the same
instrument.

 

 

IN WITNESS WHEREOF, the Company, by its officer duly authorized by the Board,
and the undersigned employee, have hereunto executed this document as of the
date and date entered above.

 

Dated: January 23, 2012   /s/  Gregg O. Lehman       Gregg O. Lehman, Ph.D.    
                      ANGEION CORPORATION           Dated: January 23, 2012  
By: /s/  Mark W. Sheffert                 Its: Chairman of the Board

 

 

10

 

 

Exhibit A

 

GENERAL RELEASE

 

This General Release (“General Release”) is made and entered into by Gregg O.
Lehman (“you”) and Angeion Corporation (the “Company”).

 

WHEREAS, you and Company are parties to a Change-in-Control Agreement dated
January 23, 2012 (the “Agreement”);

 

WHEREAS, under the terms of the Agreement, which you agree are fair and
reasonable, you agreed to enter into this General Release;

 

NOW, THEREFORE, in consideration of the provisions and the mutual covenants
contained herein and in the Agreements, the parties agree as follows:

 

1.          General Release of the Company. You settle and waive any and all
claims you have or may have against the Company, its subsidiaries, affiliates,
and related companies, and its current or former directors, officers, attorneys,
insurers, employees, contractors, and agents (collectively, the “Released
Parties”) for any act or omission that has occurred up through the date of
execution of this General Release, including but not limited to, any and all
claims resulting from the Company’s hiring of you, your employment with the
Company or the cessation of your employment with the Company.

 

For the consideration expressed herein, you understand that while you retain the
right to pursue an administrative action through an agency such as the Equal
Employment Opportunity Commission (“EEOC”) or the Minnesota Department of Human
Rights (“MDHR”), you hereby release and discharge the Released Parties from all
liability for damages, affirmative or equitable relief, judgments, or attorneys’
fees whether brought by you or on your behalf by any other party, governmental
or otherwise. Aside from the EEOC or MDHR, as discussed above, you agree not to
institute any claim for damages, affirmative or equitable relief, judgments, or
attorneys’ fees, nor authorize or assist any other party, to recover damages,
affirmative or equitable relief, judgments, or attorneys’ fees on your behalf
via administrative or legal proceedings against the Released Parties.

 

You do hereby release and discharge the Released Parties from any and all
statutory claims, including, but not limited to, any claims arising under or
based on Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C. §
2000e et seq.; 42 U.S.C. § 1981; the Age Discrimination in Employment Act
(including The Older Worker Benefit Protection Act), 29 U.S.C. § 621 et seq.;
the Family and Medical Leave Act, 29 U.S.C. § 2601 et seq.; the Americans with
Disabilities Act, 42 U.S.C. § 12101 et seq.; the Fair Labor Standards Act, 29
U.S.C. § 201 et seq.; the Employee Retirement Income Security Act of 1974, as
amended, 29 U.S.C. § 1001 et seq.; the Minnesota Human Rights Act, Minn. Stat.
§363.01 et seq.; Minn. Stat. §181.81 and any other federal or state
constitutions; federal, state or local statute, or any contract, quasi contract,
common law or tort claims, whether known or unknown, suspected or unsuspected,
concealed or hidden, or whether developed or undeveloped, up through the date of
your execution of this General Release.

 

This General Release also specifically encompasses any and all claims grounded
in contract or tort theories, including, but not limited to: breach of contract
(including but not limited to any claims that you may have under the
Agreements), tortious interference with contractual relations; promissory
estoppel; breach of the implied covenant of good faith and fair dealing; breach
of employee handbooks, manuals, or other policies; wrongful discharge; wrongful
discharge in violation of public policy; assault; battery; fraud; false
imprisonment; invasion of privacy; intentional or negligent misrepresentation;
defamation, including libel and slander, discharge defamation and
self-defamation; intentional or negligent infliction of emotional distress;
negligence; breach of fiduciary duty; negligent hiring, retention or
supervision; whistleblower claims; unpaid wages (including but not limited to
any claims for bonuses, severance and vacation pay) and any other contract or
tort theory based on either intentional or negligent conduct of any kind,
including any attorneys’ fees, liquidated damages, punitive damages, and any
costs or disbursements that could be awarded in connection with these or any
other common law claims.

 

11

 

 

It is a further condition of the consideration hereof and is your intention in
executing this General Release that the same will be effective as a bar as to
each and every claim, demand and cause of action herein above specified. You
acknowledge that you may hereafter discover claims or facts in addition to or
different from those which you now know or believe to exist with respect to the
subject matter of this General Release and which, if known or suspected at the
time of executing this General Release, may have materially affected this
settlement. Nevertheless, you hereby waive any right, claim or cause of action
that might arise as a result of such different or additional claims or facts.
You acknowledge that you understand the significance and consequence of such
release and specific waiver.

 

You do not waive any claims that you may have which arise out of facts or events
that occur after the date on which you sign this General Release, claims for
indemnification, if applicable, or for compensation and benefits to which you
are eligible under your Employment Agreement and your Change-in-Control
Agreement, including any amendments thereto, or any benefit plan or program of
the Company.

 

Notwithstanding any of the forgoing provisions, this General Release does not
apply to and does not modify, expand or reduce any obligation of the Company to
indemnify you from any claims arising out of the performance of your services as
an employee or officer of the Company to the fullest extent provided by
applicable law and under the Company’s by-laws, if broader than applicable law.
Nothing herein is intended to expand, reduce or limit the Company’s obligations
to provide the benefit of insurance coverage maintained by the Company
(including D&O coverage) for you in connection with claims based on actions or
omissions of you during the period of your employment with the Company.

 

2.          Rescission. You have been informed of your right to rescind this
General Release by written notice to the Company within 15 calendar days after
you execute this General Release. You have been informed and understands that
any such rescission must be in writing and delivered to the Company by hand, or
sent by mail within the 15-day time period. If delivered by mail, the rescission
must be: (1) postmarked within the applicable period and (2) sent by certified
mail, return receipt requested, to Angeion Corporation, Attention: Chairman of
the Board of Directors, 350 Oak Grove Parkway, St. Paul, MN 55127. If you
rescind this General Release, the Company will have no obligations under the
Agreements to you or to anyone whose rights derive from you.

 

3.          Acceptance Period; Advice of Counsel. The terms of this General
Release will be open for acceptance by you for a period of 21 days from receipt,
during which time you may consider whether or not to accept this General
Release. You agree that changes to this General Release, whether material or
immaterial, will not restart this acceptance period. You are hereby advised to
seek the advice of an attorney regarding this General Release, which you have
done.

 

4.          General Release by the Company. The Company settles, releases, and
waives any and all claims it has or may have against you for any act or omission
that has occurred up through the date of execution of this General Release,
including but not limited to any relating to or arising out of your employment
with the Company or your service as an officer or director of the Company, or in
any other capacity with the Company. This is a release of all claims, whether
based on contract, tort, federal, state, or local statute or regulation or upon
any other theory. It is further a release of all claims for relief, including
but not limited to all claims for compensatory, punitive, liquidated, and all
other damages, penalties, attorneys’ fees, costs or disbursements and all other
equitable and legal relief that could be awarded in connection with these or any
other claims.

 

 

12

 

 

It is a further condition of the consideration hereof and is the Company’s
intention in executing this General Release that the same will be effective as a
bar as to each and every claim, demand and cause of action herein above
specified. The Company acknowledges that it may hereafter discover claims or
facts in addition to or different from those which it now knows or believes to
exist with respect to the subject matter of this General Release and which, if
known or suspected at the time of executing this General Release, may have
materially affected this settlement. Nevertheless, the Company hereby waives any
right, claim or cause of action that might arise as a result of such different
or additional claims or facts. The Company acknowledges that it understands the
significance and consequence of such release and specific waiver.

 

The Company does not waive any claims that it may have that arise out of facts
or events that occur after the date on which it signs this General Release,
including specifically claims for breach of your post termination obligations
under your Employment Agreement and your Change-in-Control Agreement, including
any amendments thereto.

 

5.          Representation by You. You represent and warrant that you have not
engaged in any activity which would constitute willful misconduct conduct
including, but not limited to, fraud, knowing material misrepresentation, or
knowing violation of any federal, state or local law. In executing this General
Release, the Company has relied on the representations by you in this Paragraph
5. These representations are material terms of this General Release. YOU HEREBY
ACKNOWLEDGE AND STATE THAT YOU HAVE READ THIS GENERAL RELEASE. YOU FURTHER
REPRESENT THAT THIS GENERAL RELEASE IS WRITTEN IN LANGUAGE WHICH IS
UNDERSTANDABLE TO YOU, THAT YOU FULLY APPRECIATE THE MEANING OF ITS TERMS, AND
THAT YOU ENTER INTO THIS GENERAL RELEASE FREELY AND VOLUNTARILY.

 

6.          Governing Law. The parties agree that Minnesota law will govern the
construction and interpretation of this General Release.

 

IN WITNESS WHEREOF, the parties have authorized, executed, and delivered this
General Release.

 

 

Dated:             Gregg O. Lehman, Ph.D.                           ANGEION
CORPORATION           Dated:     By:                   Its:  

 

 

 

13



